DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Priority
Examiner notes that the claims of the instant application are not supported by 62/653,972. Specifically, with the amendment including previous claim 2 in claim 1, claims 1, 3-6, and 8-20 are not supported by 62/653,972, and thus is not afforded the priority date of 04/06/2018.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 9, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2011/0308411) in view of Claes et al. (US 20110209635).   	Regarding claim 1, Thomas et al. teach “a process for making a flexo plate, the process comprising providing non-printing indicia disposed on a floor of the plate using areas of presence and absence of polymer in the plate floor, wherein the non-printing indicia are disposed on a floor of the plate, the process comprising forming the non-printing indicia via exposure to actinic radiation from a back, non-printing side of the plate (paragraph 49, Figure 4C).”
 	Thomas et al. disclose fail to disclose “including providing a primary back exposure and an additional back exposure, the primary back exposure provided by a first exposure source and the additional back exposure performed by a second exposure source.”   	However, Claes et al. teach that exposure through a mask and mask-less direct exposure by laser or LED are equivalent means for imagewise exposing (paragraphs 6-9).  Furthermore, one having ordinary skill in the art would recognize that mask-less exposure has the advantage of not requiring extra materials to form the mask, and also not requiring the extra step of applying a mask.  Additionally, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a direct imaging source for exposing the registration marks in the back of the plate instead of using a mask because it has been shown to be equivalent for the purpose of imagewise exposing, and because it would not require extra materials or the extra step of applying a mask.  Upon carrying out this modification, the back exposure step for forming a floor would still be needed.  Thus, the exposure to form the registration marks is considered one exposure, and the back exposure step would be considered the additional exposure, and the two exposure sources would be different.  	Regarding claims 3-5, Thomas et al., as modified teaches “wherein the non-printing indicia comprise areas of presence of polymer in the plate floor (Examiner interprets the square area encompassed the crosshair to be the non-printing indicia, thus it comprises areas of presence of polymer).”   	Specifically, regarding which exposure step is the primary and which is the additional back exposure, Examiner asserts that one having ordinary skill in the art would know that the order of exposure would not change the final printing plate, and thus exposing to form the floor first, or exposing to form the floor second, would both be equivalent processes to achieve the plate.  Thus, the step of forming the floor (step 205) of Thomas et al. could be either the primary back exposure or the additional back exposure, and in the case of the latter, the step of forming the registration marks as the primary back exposure would be considered forming a subfloor (as is claimed in claim 4).   	Regarding claim 6, Thomas et al. further teach “further comprising providing printing features disposed on the floor of plate via front side exposure (step 207), wherein the additional exposure is performed after the primary back exposure but before the front side exposure (this is met by the combination of Thomas et al. and Claes et al.).” 	Regarding claim 8, Thomas et al., as modified, teaches all that is claimed, as in claim 1 above.  Furthermore, if using different sources, inherently “the first exposure source and the second exposure source” would be “spaced apart from one another in a fixed relationship.” , and the process comprises causing relative movement between the plate and the first and second exposure sources.
 	Regarding claim 9, Thomas et al. further teach “further comprising providing printing features disposed on the floor of plate via front side exposure (paragraph 38),” and the combination with Claes et al. teach “wherein the front side exposure is provided by a third exposure source spaced from a front side of the plate in a fixed relationship relative to the first and second exposure sources (paragraph 38, Figure 2 of Thomas et al.: the front exposure source would be different from the back exposure sources).” 	Regarding claim 11, when carrying out the modification of Thomas et al., the limitation “wherein the additional back exposure is provided by directing radiation to an imaging plane disposed above the plate floor” would necessarily be met since the radiation will be sent in the direction of the plate, which includes an imaging plane disposed above the plate floor. 	Regarding claim 12, Thomas et al. further teach “comprising forming the non-printing indicia as continuous embossed structures (Figure 4C: the crosshatch is taken to be a continuous embossed structure.” 	Regarding claim 13, Thomas et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the additional back exposure is provided using a digital light processing (DLP) unit” or “wherein the masking component comprises a liquid crystal diode (LCD) matrix.”  However, Examiner takes Official Notice that, at the time of the invention, it was known that selective exposure could be done through a masking film, through a LCD matrix mask, or via a DLP unit.  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute either an LCD matrix or a DLP unit for the film mask in order to selectively expose the backside of the plate because they were known in the art to be equivalent means for the job.
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
	Regarding claim 20, Thomas et al. further teach “wherein the non-printing indicia are selected from the group consisting of: alphanumeric characters, non-text graphics, a machine readable code, a line, and combinations or repeating patterns of any of the foregoing (paragraph 49, Figures: registration ‘cross’, at the very least, can be considered non-text graphics).”
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. and Claes et al. further in view of Wolterink et al. (US 20180210345). 	Regarding claim 10, Thomas et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein the additional back exposure is provided by an LED matrix comprising a plurality of individual LED units.”  However, Wolterink et al. disclose using an array of individual LED units for providing imaging radiation (Figure 12, claim 3, paragraph 49.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use an array of individual LED units to provide the imaging radiation.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. and Claes et al. further in view of Cusdin (US 4927723). 	Regarding claim 14, Thomas et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the additional back exposure is provided by directing radiation from one or more sources through a masking component having holes, transparent, or relatively more translucent areas for permitting the additional back exposure through the masking component, and solid, opaque, or relatively less translucent areas for blocking the additional back exposure.”  However, Cusdin teaches using a mask in the back exposure step for forming a floor so that areas of the plate where delicate printing relief areas are to arise, there is substantial floor in order to stabilize the highlight dots (column 2, lines 31-43).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a mask in the floor-forming back exposure step in the modified method of Thomas et al. in order to stabilize the highlight dots.   	Regarding claim 15, Thomas et al., as modified, disclose all that is claimed, as in claim 14 above, except “wherein the additional back exposure and the primary exposure are provided simultaneously.”  However, Examiner takes Official Notice that, at the time of the invention, one having ordinary skill in the art would recognize that the two exposures could be carried out simultaneously and that doing so would therefore save time in the overall process.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to perform the primary and additional back exposures simultaneously in order to save time in the overall process.  
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	Regarding claim 16, Thomas et al. further teach “wherein the additional back exposure is provided in a different step than the primary exposure (Figure 2).” 	Regarding claims 17, Thomas et al., as modified, teach all that is claimed, as in claim 14 above, except “wherein the masking component comprises a liquid crystal diode (LCD) matrix.”  However, Examiner takes Official Notice that, at the time of the invention, it was known that selective exposure could be done through a masking film, through a LCD matrix mask, or via a DLP unit.  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute either an LCD matrix or a DLP unit for the film mask of Thomas et al. in order to selectively expose the backside of the plate because they were known in the art to be equivalent means for the job.
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  
	Regarding claim 18, Cusdin further teaches “wherein the masking component comprises a film (item 5).”
 	Regarding claim 19, Cusdin further teaches “wherein the additional back exposure is performed over an area of the plate smaller than an entire area of the plate (Examiner notes that this limitation is met implicitly by the fact that the mask blocks out an area of the plate, thus resulting in a smaller area than the entire area of the plate being back exposed), the process comprising selecting the area of the plate for receiving the additional back exposure to avoid the non-printing indicia interfering with printing features (column 2, lines 31-43).” 
Response to Arguments
Since Applicant did not provide any arguments, the Rejection is maintained.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853